Citation Nr: 1805541	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for fibromyalgia (also claimed as chronic pain).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying service connection claims can be adjudicated on the merits.

VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2) (West 2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

The Veteran contends that his GERD, lung disability and hypertension are all related to service.  Service treatment records (STRs) are negative for complaints, findings, or diagnoses related to these disabilities.  The evidence of record notes a history of GERD and hypertension, but it does not show when the Veteran was actually diagnosed.  August 2008 VA treatment records reveal clear lung fields, but a cyst was noted immediately below the lung.  September 2010 VA treatment records note hypertension as stable, and continued use of blood pressure medication.  In a January 2017 hearing, the Veteran testified that, in service, he was hospitalized for a week due to pneumonia and an enlarged heart; and since then, he has had issues with the above-noted disabilities.  He also noted that he was diagnosed and treated by Dallas VA in 2001, 2004 and 2005 for each disability.  To date, the record does not reflect VA treatment records as early as 2001; the most recent VA treatment records on file are from 2008 to 2010.  On remand, all updated VA treatment records must be obtained and associated with the claims file.

In regards to the issue of service connection for an acquired psychiatric disability, to include PTSD and depression, the Veteran testified that stressful events in service, such as racism within his unit, unfair targeting and name calling, are related to his current psychiatric disabilities.  STRs are negative for complaints, findings, or diagnoses of psychiatric disabilities.  Post-service treatment records reveal that the Veteran has received psychiatric treatment from Dallas VA since 2010.  He was diagnosed with depression in September 2010, and the examiner found a connection between his chronic pain and depression symptomatology.  The Veteran has not been afforded a VA examination to determine whether he has a current psychiatric disability that is related to service.

The Veteran also contends that he has fibromyalgia, or chronic pain that is related to service.  He testified that, in service, he was hospitalized for a week during field training in El Paso, Texas due to pneumonia and an enlarged heart; and he believes that his fibromyalgia may be related to this in-service event because he has had lingering pain since service.  The only STR finding is that he was seen in February 1978 for back pain in the lumbar region and a sore chest from coughing; he was diagnosed with the flu.  There is no medical evidence of a week-long hospitalization in service.  Post-service treatment records reveal that, in August 2008, the Veteran was admitted into the hospital and diagnosed with chronic diffuse pain syndrome.  Also, in September 2010, the Veteran inquired about whether he had fibromyalgia, however, the examiner did not provide a fibromyalgia diagnosis but provided education about chronic pain syndrome.  To date, the Veteran has not been afforded a VA examination regarding this disability and if it is related to service.

The Veteran's representative noted at the January 2017 hearing that he would submit evidence to support the Veteran's contention that there is a connection between the chemicals he was exposed to while working as a mechanic in service, and his current gastroesophageal, lung and fibromyalgia disabilities.  To date, no such evidence has been received.  On remand, the Veteran will have an opportunity to submit this additional evidence to support his claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding medical treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all service treatment records regarding any hospitalizations in El Paso, Texas, and VA treatment records, at least as early as 2001 to the present.  All attempts to obtain such records must be recorded in the claims file.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination by an appropriate medical professional to assess the nature and etiology of his claimed fibromyalgia (chronic pain) disability.  The examiner shall note in the report that the entire electronic claims file has been reviewed, to include this Remand.  Following a review of the claims file, the examiner should offer the following opinion:

a) Does the Veteran have a current chronic pain disability, to include fibromyalgia?  Please address the VA treatment records from 2010, which note arthralgia and fatigue, and a diagnosis of chronic pain syndrome.

b) If so, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed disability had its onset in, or is otherwise related to any incident of his service, to include a week long hospitalization due to pneumonia and an enlarged heart and exposure to cleaning chemicals or lubricants for machinery?

3.  After the completion of directive 1, the Veteran should be afforded a VA examination by an appropriate medical professional to determine whether he meets the criteria for a diagnosis of an acquired psychiatric disability, to include PTSD or depression.  The examiner shall note in the report that the entire electronic claims file has been reviewed, to include this Remand.  Following a review of the claims file, the examiner should offer the following opinion:

a) Does the Veteran meet the criteria for a diagnosis of an acquired psychiatric disability, to include PTSD or depression, using either the DMS-IV or DSM-5?

b) If a diagnosis is provided, opine as to whether any of the Veteran's claimed in-service stressors ( to include those described on page 3 of the Board hearing) support a diagnosis of an acquired psychiatric disability.

c) If the Veteran fails to meet the criteria for a diagnosis of an acquired psychiatric disability under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

d) In so opining, the examiner should consider all medical and lay evidence of record, to include the Veteran's testimony that, in service, he experienced stressful events such as racism within his unit, unfair targeting and name calling; and VA treatment records from September 2010, noting the Veteran meets the criteria for depression and it appears to be related to his chronic pain.  If PTSD is diagnosed, the examiner must clearly state the stressor upon which such diagnosis is made.

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



